ON MOTION FOR REHEARING.
GRAVES, Judge.
Respondents, in their motion for a rehearing, seriously contend that we erred in the original disposition of this case by holding that when the appellant excepted to the judgment of the trial court and gave notice of appeal the jurisdiction of the case was transferred and lodged in this court; that, after the judgment of conviction was affirmed, it did not re-transfer the jurisdiction to the trial court as it does in cases wherein the judgment of conviction is reversed and the cause is remanded. The trial court having lost jurisdiction by the appeal was not authorized thereafter to make any other or further orders in the case or to nullify the judgment of this court.
We have carefully reviewed the record in the light of the motions, together with the authorities cited, but remain of the opinion that the question was correctly disposed of in our original opinion.
The motion for rehearing is overruled.